COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §
R-ZAQ, INC., BADER OBEID A/K/A                                    No. 08-15-00065-CV
BADER M. OBEID D/B/A CARPET                     §
MILLS OF AMERICA AND CARPET                                          Appeal from the
MILLS,                                          §
                                                               County Court at Law No. 2
                        APPELLANTS,             §
                                                                of Tarrant County, Texas
V.                                              §
                                                                  (TC# 2012-005830-2)
MOHAWK SERVICING, LLC,                          §

                           APPELLEE.            §

                                       JUDGMENT

       The Court has considered this cause on the Appellee’s motion to dismiss appeal as moot

and concludes the appeal should be dismiss as moot, in accordance with the opinion of this

Court. We therefore dismiss the appeal. This decision shall be certified below for observance.


       IT IS SO ORDERED THIS 22ND DAY OF APRIL, 2015.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.